Citation Nr: 1739775	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  03-13 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) from a November 2002 decision of the VA Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim for VA benefits on the basis that her spouse did not have the requisite military service to establish basic eligibility for such benefits. 

In March 2004, the Board denied the appellant's basic eligibility claim for VA benefits.  In October 2005, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the matter for further development.  In September 2008, May 2009 and May 2013 the case was remanded to the RO for further development.  The case has been again returned to the Board for further appellate adjudication.


FINDINGS OF FACT

1.  The appellant's deceased husband died in January 1978 without ever having applied for any VA benefits and he did not have recognized military service for the purpose of receipt of VA benefits. 

2.  The National Personnel Records Center (NPRC), has certified that the decedent had no service as a member of the Philippines Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces during World War II.

3.  The appellant's deceased husband did not have qualifying service to be eligible for VA service-connected disability compensation or pension benefits, and the appellant, as his surviving spouse, in turn, is not eligible for VA dependency and indemnity compensation (DIC), death pension, or accrued benefits. 
CONCLUSION OF LAW

The criteria for veteran status for the purpose of VA death benefits are not met.  38 U.S.C.A. §§ 101, 107, 1110 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).




II. Legal Criteria

In order to be eligible for DIC benefits administered by VA, the evidence must establish that the individual seeking benefits was the spouse of a veteran.  The term "veteran" is defined in 38 U.S.C.A. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  There are particular laws and regulations regarding individuals who served in the organized military forces of the Government of the Commonwealth of the Philippines.

38 U.S.C.A. § 107(a) provides that service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, will not be deemed to have been active military, naval, or air service except for specified benefits including disability compensation benefits authorized by chapter 11, title 38, United States Code.  Under 38 C.F.R. § 3.40, certain service with the Commonwealth Army of the Philippines, with the Philippine Scouts, and guerilla service is included for VA benefits purposes.  These include service of persons enlisted under section 14, Public Law 190, 79th Congress (Act of October 6, 1945). 

Under 38 C.F.R. § 203(a), the VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions: (1) The evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy is issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate. 

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a), VA is required to request verification of service from the service department.  See 38 C.F.R. § 3.203(c). 

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is a prerogative of the service department, and the VA has no authority to amend or change their decision. The Court has held that findings by a United States Service Department verifying or denying a person's service are binding and conclusive upon the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In Cacalda v. Brown, 9 Vet. App. 261, 264 (1996), it was held that under 38 U.S.C.A. § 107(a) certain service by a veteran before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines is deemed not to be active service for the purpose of granting nonservice-connected benefits, including VA pension benefits, although such a veteran may receive other types of VA benefits, e.g., disability compensation benefits. 

In Cacalda, supra, it was noted that this law had been held not to violate the United States Constitution, citing Quiban v. Veterans Admin, 928 F.2d 1154, 1158 (D.C. Cir. 1991), reh'g denied (July 18, 1991); Dela Pena v. Derwinski, 2 Vet. App. 80, 81 (embracing the holding of Quiban). 

"Section 107(a) [38 U.S.C.A. § 107(a)] renders a member of the Philippine Army and guerrilla forces who served before July 1, 1946, ineligible for non-service connected U.S. Veterans benefits" and this includes death pension benefits.  Fonseca v. Derwinski, 2 Vet. App. 54, 55 (1992). 

III. Analysis

The appellant contends that she is entitled to VA death benefits by virtue of her husband's service as a recognized guerilla in the Philippine Commonwealth Army in the service of the United States Armed Forces during World War II.  The appellant's spouse died in January 1978 from emphysema.  In November 2001, she filed a formal application for VA benefits.

In support of her claim, she submitted various pieces of evidence, including: a copy of an Affidavit for Philippine Army Personnel (Form 23), signed by the appellant's spouse in February 1946.; July 2013 affidavits from G.A.G. and P.C.S; a copy of a June 2016 Certification from Armed Forces of the Philippines; and an undated Certificate of Discharge received in October 2016

The Board has reviewed these documents, and although they confirm the decedent's status as a Filipino veteran, they otherwise fail to satisfy the requirements of 38 C.F.R. § 3.203(a).  Specifically, none of the documents provided by the appellant are official documents from an appropriate United States Service Department.  Therefore, they do not provide "veteran" status of the decedent.

The RO contacted the service department to request verification of the reported military service of the appellant's spouse.  In February 2002, NPRC responded that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  The service department confirmed that no change was warranted in the prior negative certification relative to the appellant's spouse in October 2002, April 2010, December 2010, December 2011, January 2014, and May 2016.

As stated above, based upon the provisions of 38 C.F.R. § 3.203, none of the documents submitted by the appellant constituted valid evidence of service that qualifies for VA benefits because none of those documents was issued by a United States Service Department.  Additionally, the various certifications from the NPRC certifying that the decedent did not have qualifying service are binding on VA such that VA has no authority to change or amend the finding.  Duro, 2 Vet. App. at 532.  Moreover, the appellant has provided no further evidence that would warrant a request for re-certification from the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  

The Board has also considered the appellant's allegations to the effect that she is entitled to VA benefits pursuant to the Articles of War.  The Board, however, is bound by the statutes and regulations governing entitlement to VA benefits, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c).  The Board is sympathetic to the appellant's claim, and does not question the sincerity of her beliefs that she is entitled to the benefits that she seeks.  However, as the evidence is insufficient to prove qualifying service on the part of the appellant's spouse, VA is bound by the certification of the service department which shows that her spouse did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Accordingly, the Board finds that the appellant's husband did not have the requisite service to qualify her for VA benefits.  As such, the Board finds that the appellant is not eligible for VA death and indemnity compensation benefits under the laws administered by VA, and may not be considered an eligible person for the purpose of establishing entitlement to death benefits.  As the law is dispositive in this case, the claim must be denied because of lack of legal entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to basic eligibility to VA death benefits is denied.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


